I concur in affirming the judgment. But I do not concur in some rationale of the CHIEF JUSTICE, nor in much that is said in the opinion. Under the statute hereinafter referred to and the decisions of this and many other courts, one need not await until he is choked before he seeks to save himself. Nor do I think that attempts to draw distinctions between such expressions as "A was choking B" and "A was trying to choke B" make for sound judicial determinations. Nor do I think the record justifies this court in inferring or concluding that the jury inferred or may have inferred that Law went out in the hall, opened his knife, and came back into the foyer, and then placed himself in a place of danger so as to have an opportunity to use the knife. *Page 206 
I arrive at my conclusion that the judgment should be affirmed strictly upon the following grounds. The element of self-defense, or justifiable homicide is predicated upon two propositions: (a) That the circumstances and surroundings were such that a manmight reasonably believe he was in imminent peril of death or great bodily injury. (b) That the actor did actually believe he was in such danger. Section 103-28-10 sets forth five different situations when homicide is justifiable. Subsection (1) applies to cases where the person who commits the homicide was not involved in the crime which the deceased was attempting to commit when slain. In other words, the deceased's felonious attempts were not directed at the person who did the killing; and the killing was in defense of another, not of the family. Subsection (2) deals with homicides in defense of habitation or property or persons therein against violence. Subsection (3) is the self-defense section for the defense of self and family and household. Subsection (4) allows killing in the heat of passion over defilement of a female relative of defendant; and subdivision (5) justifies a killing while lawfully attempting to apprehend a felon or to preserve the peace.
Here we are concerned with subsections (1) and (3). The former is to justify any one in interfering to prevent the completion of an attempted felony, even to the extent of taking life. It does not involve an element of danger or fear to the person who commits the homicide. It may be done very deliberately and calculatedly. But subsection (3) is based upon the element of fear and defense of self and family. It is founded upon a recognition of the fact that "blood is thicker than water" and that a sense of danger to a loved one is an overpowering force which leads one to act quickly and to do things one would otherwise not normally do. The situation sometimes distorts the vision and impairs the judgment, for which fact the law makes due allowances.
"When committed in the lawful defense of such person * * * when there is reasonable ground to apprehend a design to commit a *Page 207 
felony or do some great bodily injury and there is imminent danger of such design being accomplished."
Under the common law doctrine, the rule was that there must have been an actual necessity for homicide; but under statutes such as ours, the decisions have modified this rule, and it is now generally held that a homicide is justifiable if the accused acted as a reasonable man with apparent good cause for shooting.State v. Molitz, 40 Utah 443, 122 P. 86; the necessity for homicide need not be real but need be only reasonably apparent, that is, based upon reasonable grounds of belief that such is the case. State v. Terrell, 55 Utah 314, 186 P. 108, 25 A.L.R. 497. Section 103-28-11, U.C.A. 1943, states the rule as follows:
"A bare fear of the commission of any of the offenses * * * is not sufficient * * *. But the circumstances must be sufficient to excite the fear of a reasonable person, and the party killing must have acted wholly under the influence of such fear."
I think the circumstances shown by the record are such that they might well excite the fear of a reasonable person, in Law's position, that Bogarte intended to do him some great bodily injury, and that he could accomplish it. But I do not think the record compells such a finding. A person in Law's position would not be unreasonable in such fear, but neither would he have been unreasonable if such fear was not excited in him. But there is no evidence that Law did fear great bodily injury, or that he acted wholly or at all under the influence of such fear in using the knife. Any conclusion that he so acted must be drawn or inferred from the circumstances surrounding him at the time of the cutting. Since as indicated above the circumstances do not compel such conclusion, the question becomes one for the determination of the jury. There was no error therefore in denying defendant's motion for a directed verdict.